Citation Nr: 0502337	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  96-27 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement of the appellant to recognition as the veteran's 
surviving spouse for purposes of entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to March 
1965.  The veteran died in May 1982.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on 
appeal from a September 1995 RO decision to no longer 
recognize the appellant as the widow of the veteran, and to 
discontinue her VA death pension benefits.  In September 
1995, the appellant filed a notice of disagreement with this 
decision, and the RO issued a statement of the case in 
February 1996.  In March 1996, the appellant perfected her 
appeal herein.   

In October 2003, the Board remanded this for further 
evidentiary development, to include obtaining a legal opinion 
from VA's Office of Regional Counsel in New Orleans, 
Louisiana.


FINDINGS OF FACT

1.  The veteran married D.W. in Philadelphia, Pennsylvania in 
April 1970.

2.  A December 1973 State of Louisiana Certificate of 
Marriage reflects a marriage in East Baton Rouge, Louisiana 
between the veteran and the appellant that month.   

3.  The appellant was unaware of the veteran's prior 
marriage.

4.  The veteran died in May 1982, at the age of 38.

5.  In Louisiana, a married person may not contract another 
marriage.  

6.  Due to the valid marriage between the D.W. and the 
veteran, the appellant's attempted marriage to the veteran in 
December 1973 was invalid by reason of legal impediment.

7.  The appellant's attempted marriage cannot be deemed valid 
for VA purposes because a claim has been filed by D.W., as a 
legal surviving spouse.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA benefits. 38 
U.S.C.A. § 101(3), 103 (West 2002); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.53, 3.206 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 1962 
to March 1965.  He veteran died in May 1982, at the age of 
38.

A marriage certificate, dated in April 1970, noted that the 
veteran had married D.W. in Philadelphia, Pennsylvania.  A 
birth certificate listed the veteran and D.W. as the parents 
of a daughter, H.W., born in February 1975.  

A marriage certificate, dated in December 1973, noted that 
the veteran had married the appellant in Baton Rouge, 
Louisiana.  The certificate stated that it was both the 
veteran's and the appellant's first marriage.

In June 1982, an application for Dependency and Indemnity 
Compensation or Death Pension by Widow, VA Form 21-534, was 
filed by D.W.  A statement from D.W. filed in September 1982, 
noted that they had never applied for a divorce.  She 
indicated that the veteran would come and go frequently, but 
that she did not consider them to be separated or divorced.  
There is no record of any divorce decree between the veteran 
and D.W.  

In October 1982, the appellant filed her own VA Form 21-534, 
noting that she had married the veteran in December 1973.  On 
her application form, the appellant indicated that the 
veteran had not been married prior to this, and that she had 
one prior marriage herself.  In a statement, dated in January 
1983, the appellant noted that the veteran had told her that 
he had a child previously, but that he was not married.
 
Thereafter, it was first determined neither D.W. or the 
appellant were entitlement to VA benefits as the surviving 
spouse of the veteran.  Not long after, it was determined the 
appellant was entitled to such benefits.  

In April 1995, D.W. filed an application for Dependency and 
Indemnity Compensation or Death Pension by Widow, VA Form 21-
534.  Thereafter, D.W. was found to be the veteran's 
surviving spouse of the veteran for VA purposes in a 
September 1995 VA Administrative Decision pursuant to the 
decision in Gregory v. Brown, 5 Vet. App. 108 (1993).  The VA 
decision found that there was no evidence that the marriage 
between D.W. and the veteran was ever dissolved.  

In September 1995, the RO proposed to discontinue the 
appellant's death pension benefits because she could not be 
recognized as the legal widow.  That decision subsequently 
went into effect and D.W. has been in receipt of VA benefits 
as the veteran's surviving spouse, effective from April 1995.  

The appellant contends, through her statements and testimony 
before the RO, that she was not aware of the veteran's prior 
marriage to D.W.  An affidavit from the veteran's mother and 
sisters dated in March 1996 indicated that they also had no 
knowledge of the veteran's marriage to D.W., and were not 
even aware of her existence until 1996.  The veteran's mother 
contends that the appellant cared for the veteran prior to 
his death in Baton Rouge, Louisiana.  There is no evidence 
that D.W. ever lived with the veteran in Louisiana, or was 
otherwise in contact with him after the veteran's marriage to 
the appellant and prior to his death.  

In May 2004, a legal opinion was received from VA's Office of 
Regional Counsel of New Orleans, Louisiana.  After reciting 
the pertinent facts herein, the opinion letter stated that in 
Louisiana, a married person may not contract another 
marriage. La. C.C. Art. 88  A bigamous marriage is an 
absolute nullity.  It is void from its inception, cannot be 
ratified, and can be challenged by anyone with an interest, 
collaterally or directly.  Prieto v. Succession of Prieto, 
165 La. 710, 115 So. 911 (1928).  The Office of Regional 
Counsel then opined that the appellant's marriage to the 
veteran was not a valid marriage because of the absolute 
impediment presented by the veteran's prior marriage to D.W.   
"Applying Louisiana law, she is entitled to some civil 
benefits arising from her marriage.  However, this does not 
make the marriage a valid marriage."

II.  Legal Analysis

This is a contested claim, since allowance of the appellant's 
appeal could result in a loss of benefits to the D.W., the 
appellee, whom the RO recognized as the veteran's surviving 
spouse. As a simultaneously contested claim, special 
procedural regulations are applicable. See 38 U.S.C.A. § 
7105A (West 2002); 38 C.F.R. § 19.100, 19.101, 19.102, 
20.713(a) (2004); see also M21-1, Part IV, Chapter 5.

Under applicable criteria, all interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the right and time limit for initiating an appeal, as well 
as hearing and representation rights. 38 C.F.R. § 19.100.  
Upon the filing of a notice of disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the statement of the case (SOC). 
38 C.F.R. § 19.101.  When a substantive appeal is filed in a 
simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information that could 
directly affect the payment or potential payment of the 
benefit that is the subject of the contested claim. 38 C.F.R. 
§ 19.102.

Further, if a hearing is scheduled for any party to a 
simultaneously contested claim, the other contesting claimant 
and their representative, if any, will be allowed to present 
opening testimony and argument; the appellant will then be 
allowed an opportunity to present testimony and argument in 
rebuttal. 38 C.F.R. § 20.713(a).

In this case, D.W., the appellee, apparently received a copy 
of the statement of the case in this matter, but has not 
otherwise been kept appraised of its development over the 
years.  In light of the favorable nature of this decision to 
the appellee, such issue is moot.  No harm can possibly 
result to her from the failure to provide this information. 
Therefore, the Board can proceed with a decision without the 
need for further development. See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  However, it does 
not appear that these changes are applicable to a claim such 
as the one decided herein. Cf. Barger v. Principi, 16 Vet. 
App. 132 (2002); see also Lueras v. Principi, 18 Vet. App. 
435 (2004).   In Barger, the United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA, with its 
expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e. the laws changed by 
VCAA). Similarly, the statute at issue in this matter is not 
found in Chapter 51 (rather, in Chapter 1), and as indicated, 
this type of claim has its own procedural safeguards which 
from the perspective of the appellant, have been met.  In 
this regard, the appellant was notified of the relevant law 
and regulations and the reasons for claims denial (and 
indeed, of the VCAA) in the statement of the case, 
supplemental statements of the case, and a March 2004 letter.  
Therefore, the appellant has had appropriate notice in this 
case.  Moreover, since the result turns on the interpretation 
of applicable regulation, no additional development is at 
issue, and any imperfections in notice and assistance are 
non-prejudicial.  

III. Recognition as surviving spouse

To establish recognition as a surviving spouse, there must be 
evidence of a valid marriage to the veteran under the laws of 
the appropriate jurisdiction. See Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  The validity of a marriage is 
determined based upon the law of the jurisdiction where the 
parties reside at the time of marriage or when the rights to 
benefits accrued. 38 C.F.R. § 3.1(j).  There are various 
methods in which a valid marriage may be established for VA 
benefit purposes. See 38 C.F.R. § 3.205.

The claims file includes a certified photocopy of a marriage 
certificate establishing that the veteran had married D.W. in 
April 1970 at Philadelphia, Pennsylvania.  The Board is 
satisfied that the photocopy is genuine and free from 
alteration. See 38 C.F.R. § 3.204(c) (2004).  There is no 
indication that the April 1970 marriage was invalid, and 
there is no evidence, or even suggestion, that D.W. and the 
veteran ever divorced. 

The claims file also includes a marriage certificate from 
Baton Rouge, Louisiana, establishing that the appellant and 
veteran "married" in December 1973.  The marriage between 
D.W. and the veteran, however, served as a legal impediment 
to any subsequent attempt at marriage.  For this reason, the 
appellant's attempted marriage to the veteran in December 
1973 must be deemed invalid.

Under applicable criteria set out at 38 C.F.R. § 3.52:

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: 

(a)	The marriage occurred 1 year or more before the 
veteran died or existed for any period of time if a 
child was born of the purported marriage or was born to 
them before such marriage (see §3.54(d)), and
(b)	 The claimant entered into the marriage without 
knowledge of the impediment, and 
(c)	 The claimant cohabited with the veteran 
continuously from the date of marriage to the date of 
his or her death as outlined in §3.53, and 
(d)	 No claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the veteran's death. 

Here, the evidence arguably shows that the first three 
requirements have been satisfied. The appellant stated that 
she had no knowledge of the legal impediment when she entered 
into her marriage with the veteran, she had children with 
him, and they essentially cohabitated continuously.  However, 
the appellant's attempted marriage to the veteran cannot be 
deemed valid because a claim has been filed by D.W., as a 
legal surviving spouse, who was found entitled to gratuitous 
death benefits.  See 38 C.F.R. § 3.52(d).  In the absence of 
a valid marriage between the appellant and the veteran, the 
appellant cannot be considered a surviving spouse.

In summary, D.W.'s April 1970 marriage to the veteran existed 
until the veteran's death, which served as a legal impediment 
to the appellant's subsequent attempt at marriage to the 
veteran, and the appellant's marriage cannot otherwise be 
deemed valid for VA purposes because a claim has been filed 
by the appellee, a legal surviving spouse who has been found 
entitled to gratuitous death benefits.


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


